Citation Nr: 0911538	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for intercostal neuralgia. 

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew J. Carmody, Attorney 
at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony before a Veterans Law Judge in 
August 2002.  As that Veterans Law Judge is no longer 
employed at the Board, the Veteran was offered an opportunity 
to provide testimony at another hearing.  In July 2006, the 
Veteran provided testimony before the undersigned Veterans 
Law Judge. 

In a November 2006 decision, the Board denied the claims on 
appeal.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, the Court 
vacated and remanded the case pursuant to a Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found that the issues on appeal should be 
remanded because the Board did not adequately discuss the 
appropriateness of referring the initial rating issue for 
extraschedular consideration and did not adequately discuss 
whether the Veteran had been rendered unable to gainfully 
work.  The Joint Motion reached these conclusions based on 
the Veteran's contentions and the medical evidence that side-
effects of medication taken for his service-connected 
intercostal neuralgia made him unemployable.  Another 
examination which specifically addresses the impact of these 
side-effects, including drowsiness, on his employability 
would assist the Board in deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination to determine whether 
side-effects of medication, including 
drowsiness, taken for his service-
connected intercostal neuralgia make him 
unemployable or otherwise cause marked 
interference with his employability.  The 
claims folder should be made available to 
the physician for review in connection 
with the examination.  In particular, the 
examiner is requested to provide an 
opinion concerning the impact of the 
side-effects of medication, including 
drowsiness, taken for his service-
connected intercostal neuralgia on his 
ability to work at any occupation (i.e., 
manual and/or sedentary type).  Moreover, 
the examiner should discuss all 
impairment/symptoms caused by the 
service-connected intercostal neuralgia 
and state the impact that these 
symptoms/impairment has on his ability to 
work.  A complete rationale for all 
opinions expressed should be provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal, to include consideration of 
referral for an extra-schedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b) for his intercostal neuralgia.  
If the decision remains in any way 
adverse to the Veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




